DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 79, line 10, “storage device (e.g., drive unit) 816” should be -storage device (e.g., drive unit) 821-.
In paragraph 80, line 1, “storage device 816” should be -storage device 821-.
In paragraph 80, line 8, “storage device 816” should be -storage device 821-.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, lines 11-12, “the second read command a” should be -the second read command being a- or -wherein the second read command is a-.
In claim 8, lines 10-11, “the second read command a” should be -the second read command being a- or -wherein the second read command is a-.
In claim 10, line 3, “comprises” should be -comprise-.
In claim 13, line 2, “comprises” should be -comprise-.
In claim 15, lines 11-12, “the second read command a” should be -the second read command being a- or -wherein the second read command is a-.
In claim 17, line 3, “comprises” should be -comprise-.
In claim 20, line 3, “comprises” should be -comprise-.
Appropriate correction is required.

Claim Interpretation
Claims 15-20 are drawn to a “non-transitory machine-readable medium”. Since a “non-transitory” medium is understood to exclude all transitory embodiments, this claim language does not appear to cause any issues under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,991,436.

Current claims 1-5
Claims 1-3, ‘436 patent
1. A method for reading non-volatile memory of a memory device, the method comprising: using a processor of the memory device, performing operations comprising: receiving a first read command for a first portion of a die of the memory device;
1. A method for increasing a probability of a parallel read within a memory die of a non-volatile memory device, the method comprising: using a processor of a memory device, performing operations comprising: receiving a first read command requesting data stored on a first plane of a first die of the memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a second read command for a second plane of the first die is not awaiting execution;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that a second read command for the second plane of the first die is not awaiting execution, delaying execution of the first read command and setting a timer for a delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second read command requesting data stored on the second plane of the first die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
2. The method of claim 1, wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
3. The method of claim 1, further comprising: determining the delay time period based upon a number of commands in a read command queue, wherein the delay time period is inversely proportional to the number of commands in the read command queue.
3. The method of claim 1, wherein determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

4. The method of claim 3, wherein the first portion is a first plane and the second portion is a second plane of the die.

5. The method of claim 1, wherein the method further comprises: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
2. The method of claim 1, further comprising: receiving a third read command requesting data stored on the first plane of the first die of the memory device; determining that a fourth read command for the second plane of the first die is not awaiting execution; responsive to determining that a fourth read command for the second plane of the first die is not awaiting execution, delaying execution of the third read command and setting the timer for the delay time period; receiving a timer expiry prior to receiving a fourth read command for the second plane of the first die; and responsive to receiving the timer expiry, causing execution of the third read command.


Both the current claim 1 and claim 1 of the ‘436 patent disclose a method for reading non-volatile memory of a memory device, the method comprising: using a processor of the memory device, performing operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
Further, claim 1 of the ‘436 patent discloses data stored on a first plane of a first die of the memory device and a second read command for a second plane of the first die. While the current claim 1 does not explicitly disclose this, current claim 3 discloses determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device, and current claim 4 discloses wherein the first portion is a first plane and the second portion is a second plane of the die.
Based on this, the current claim 1 is broader in scope than claim 1 of the ‘436 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 2 and claim 3 of the ‘436 patent disclose wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set. Claim 3 of the ‘436 patent more specifically discloses determining the delay time period based upon a number of commands in a read command queue, wherein the delay time period is inversely proportional to the number of commands in the read command queue.
Based on this, current claim 2 appears to be broader in scope than claim 3 of the ‘436 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 5 and claim 2 of the ‘436 patent disclose, subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.

Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,991,436.

Current claims 8-12
Claims 9-11, ‘436 patent
8. A memory device comprising: a controller configured to perform operations comprising: receiving a first read command for a first portion of a die of the memory device;
9. A memory device comprising: a processor configured to perform operations comprising: receiving a first read command requesting data stored on a first plane of a first die of the memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a second read command for a second plane of the first die is not awaiting execution;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that a second read command for the second plane of the first die is not awaiting execution, delaying execution of the first read command and setting a timer for a delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second read command requesting data stored on the second plane of the first die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving a second host read command, causing execution of the first read command and the second read command in parallel.
9. The memory device of claim 8, wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
11. The memory device of claim 9, wherein the operations further comprise: determining the delay time period based upon a number of commands in a read command queue, wherein the delay time period is inversely proportional to the number of commands in the read command queue.
10. The memory device of claim 8, wherein the operations of determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

11. The memory device of claim 10, wherein the first portion is a first plane and the second portion is a second plane of the die.

12. The memory device of claim 8, wherein the operations further comprise: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
10. The memory device of claim 9, wherein the operations further comprise: receiving a third read command requesting data stored on the first plane of the first die of the memory device; determining that a fourth read command for the second plane of the first die is not awaiting execution; responsive to determining that a fourth read command for the second plane of the first die is not awaiting execution, delaying execution of the third read command and setting the timer for the delay time period; receiving a timer expiry prior to receiving a fourth read command for the second plane of the first die; and responsive to receiving the timer expiry, causing execution of the third read command.


Both the current claim 8 and claim 9 of the ‘436 patent disclose a memory device comprising: a controller configured to perform operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
Further, claim 9 of the ‘436 patent discloses data stored on a first plane of a first die of the memory device and a second read command for a second plane of the first die. While the current claim 8 does not explicitly disclose this, current claim 10 discloses determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device, and current claim 11 discloses wherein the first portion is a first plane and the second portion is a second plane of the die.
Based on this, the current claim 8 is broader in scope than claim 9 of the ‘436 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 9 and claim 11 of the ‘436 patent disclose wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set. Claim 3 of the ‘436 patent more specifically discloses determining the delay time period based upon a number of commands in a read command queue, wherein the delay time period is inversely proportional to the number of commands in the read command queue.
Based on this, current claim 9 appears to be broader in scope than claim 11 of the ‘436 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 12 and claim 10 of the ‘436 patent disclose, subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.

Claims 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 10,991,436.

Current claims 15, 17-19
Claims 17-18, ‘436 patent
15. A non-transitory machine-readable medium, storing instructions, that when executed by a memory device, cause the memory device to perform operations comprising: receiving a first read command for a first portion of a die of the memory device;
17. A non-transitory machine-readable medium for increasing a probability of a parallel read within a memory die of a non-volatile memory device, the machine-readable medium storing instructions, which when executed by a machine, causes the machine to perform operations comprising: receiving a first read command requesting data stored on a first plane of a first die of the memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a second read command for a second plane of the first die is not awaiting execution;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that a second read command for the second plane of the first die is not awaiting execution, delaying execution of the first read command and setting a timer for a delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second read command requesting data stored on the second plane of the first die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving a second host read command, causing execution of the first read command and the second read command in parallel.
17. The non-transitory machine-readable medium of claim 15, wherein the operations of determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

18. The non-transitory machine-readable medium of claim 17, wherein the first portion is a first plane and the second portion is a second plane of the die.

19. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
18. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: receiving a third read command requesting data stored on the first plane of the first die of the memory device; determining that a fourth read command for the second plane of the first die is not awaiting execution; responsive to determining that a fourth read command for the second plane of the first die is not awaiting execution, delaying execution of the third read command and setting the timer for the delay time period; receiving a timer expiry prior to receiving a fourth read command for the second plane of the first die; and responsive to receiving the timer expiry, causing execution of the third read command.


Both the current claim 15 and claim 17 of the ‘436 patent disclose a non-transitory machine-readable medium, storing instructions, that when executed by a memory device, cause the memory device to perform operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
Further, claim 17 of the ‘436 patent discloses data stored on a first plane of a first die of the memory device and a second read command for a second plane of the first die. While the current claim 15 does not explicitly disclose this, current claim 17 discloses determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device, and current claim 18 discloses wherein the first portion is a first plane and the second portion is a second plane of the die.
Based on this, the current claim 15 is broader in scope than claim 17 of the ‘436 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 19 and claim 18 of the ‘436 patent disclose, subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,685,718.

Current claims 1-5
Claims 1-2 and 4, ‘718 patent
1. A method for reading non-volatile memory of a memory device, the method comprising: using a processor of the memory device, performing operations comprising: receiving a first read command for a first portion of a die of the memory device;
1. A method for increasing a probability of a parallel read within a memory die of a non-volatile memory device, the method comprising: at a controller of the memory device, performing operations comprising: receiving a first host read command requesting data stored on a first plane of a die of the memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a host read command queue does not contain a second host read command for a second plane of the die, the host read command queue queueing host read commands, the host read commands requesting data stored on the die of the memory device;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that the host read command queue does not contain the second read command for the second plane of the die, delaying execution of the first host read command and setting a timer for a specified delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second host read command requesting data stored on a second plane of the die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving a second host read command, causing execution of the first host read command and the second host read command in parallel.
2. The method of claim 1, wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
2. The method of claim 1, wherein the delay time period is variable and is determined based upon a depth of the host read command queue.
3. The method of claim 1, wherein determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

4. The method of claim 3, wherein the first portion is a first plane and the second portion is a second plane of the die.

5. The method of claim 1, wherein the method further comprises: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
4. The method of claim 1, wherein the method further comprises: receiving a third host read command requesting data stored on the first plane of the die of the memory device; determining that the host read command queue does not contain a fourth host read command for a second plane of the die; responsive to determining that the host read command queue does not contain a fourth host read command for a second plane of the die delaying execution of the third host read command and setting a second timer for the specified delay time period; determining that the second timer has lapsed without receipt of the fourth host read command, and in response, causing execution of the third host read command.


Both the current claim 1 and claim 1 of the ‘718 patent disclose a method for reading non-volatile memory of a memory device, the method comprising: performing operations comprising: receiving a first read command for a first portion of a die of the memory device; performing operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
The current claim 1 uses a processor to perform the steps of the method, whereas claim 1 of the ‘718 patent discloses a controller. It is respectfully submitted that these components appear functionally and structurally comparable for the performance of the method; further, one of ordinary skill in the art prior to the effective filing date of the invention could have been reasonably expected to be able to simply substitute a processor for a controller, or vice versa.
Claim 1 of the ‘718 patent further discloses receiving a first host read command requesting data stored on a first plane of a die of the memory device, and determining that a host read command queue does not contain a second host read command for a second plane of the die. While the current claim 1 does not explicitly disclose these more specific limitations, the current claim 4 discloses wherein the first portion is a first plane and the second portion is a second plane of the die. Further, the current claim 3 clarifies determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.
Based on this, the current claim 1 is broader in scope than claim 1 of the ‘718 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 2 and claim 2 of the ‘718 patent disclose wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
Also, both the current claim 5 and claim 4 of the ‘718 patent disclose wherein the method further comprises: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.

Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 12 of U.S. Patent No. 10,685,718.

Current claims 8-12
Claims 9-10 and 12, ‘718 patent
8. A memory device comprising: a controller configured to perform operations comprising: receiving a first read command for a first portion of a die of the memory device;
9. A memory device comprising: a NAND die, the die comprising a first and second plane; and a controller configured to perform operations comprising: receiving a first host read command requesting data stored on a first plane of the die of the memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a host read command queue does not contain a second host read command for the second plane of the die, the host read command queue queueing host read commands the host read commands requesting data stored on the die of the memory device;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that the host read command queue does not contain the second read command for the second plane of the die, delaying execution of the first host read command and setting a timer for a specified delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second host read command requesting data stored on a second plane of the die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving a second host read command, causing execution of the first host read command and the second host read command in parallel.
9. The memory device of claim 8, wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
10. The memory device of claim 9, wherein the delay time period is variable and wherein the operations comprise determining a delay time period value based upon a depth of the host read command queue.
10. The memory device of claim 8, wherein the operations of determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

11. The memory device of claim 10, wherein the first portion is a first plane and the second portion is a second plane of the die.

12. The memory device of claim 8, wherein the operations further comprise: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
12. The memory device of claim 9, wherein the operations further comprise: receiving a third host read command requesting data stored on the first plane of the die of the memory device; determining that the host read command queue does not contain a fourth host read command for a second plane of the die; responsive to determining that the host read command queue does not contain a fourth host read command for a second plane of the die delaying execution of the third host read command and setting a second timer for the specified delay time period; determining that the second timer has lapsed without receipt of the fourth host read command, and in response, causing execution of the third host read command.


Both the current claim 8 and claim 9 of the ‘718 patent disclose a memory device comprising: a controller configured to perform operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
Claim 9 of the ‘718 patent further discloses receiving a first host read command requesting data stored on a first plane of a die of the memory device, and determining that a host read command queue does not contain a second host read command for a second plane of the die. While the current claim 8 does not explicitly disclose these more specific limitations, the current claim 11 discloses wherein the first portion is a first plane and the second portion is a second plane of the die. Further, the current claim 10 clarifies determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.
Based on this, the current claim 8 is broader in scope than claim 9 of the ‘718 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 9 and claim 10 of the ‘718 patent disclose wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
Also, both the current claim 12 and claim 12 of the ‘718 patent disclose wherein the method further comprises: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 19-20 of U.S. Patent No. 10,685,718.

Current claims 15-20
Claims 16-17 and 19-20, ‘718 patent
15. A non-transitory machine-readable medium, storing instructions, that when executed by a memory device, cause the memory device to perform operations comprising: receiving a first read command for a first portion of a die of the memory device;
16. A machine-readable medium storing instructions, which when executed by a controller, cause the controller to perform operations comprising: receiving a first host read command requesting data stored on a first plane of a die of a non-volatile memory device;
determining whether a multiplane read compatible read request is queued in a command queue of the memory device;
determining that a host read command queue does not contain a second host read command for a second plane of the die, the host read command queue queueing host read commands the host read commands requesting data stored on the die of the memory device;
responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer;
responsive to determining that the host read command queue does not contain the second read command for the second plane of the die, delaying execution of the first host read command and setting a timer for a specified delay time period;
receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and
receiving, prior to expiry of the timer, a second host read command requesting data stored on a second plane of the die of the memory device; and
responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
responsive to receiving a second host read command, causing execution of the first host read command and the second host read command in parallel.
16. The non-transitory machine-readable medium of claim 15, wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
17. The machine-readable medium of claim 16, wherein the delay time period is variable and wherein the operations comprise determining a delay time period value based upon a depth of the host read command queue.
17. The non-transitory machine-readable medium of claim 15, wherein the operations of determining whether the multiplane read compatible read request is queued in the command queue of the memory device comprises determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.

18. The non-transitory machine-readable medium of claim 17, wherein the first portion is a first plane and the second portion is a second plane of the die.

19. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
19. The machine-readable medium of claim 16, wherein the operations further comprise: receiving a third host read command requesting data stored on the first plane of the die of the memory device; determining that the host read command queue does not contain a fourth host read command for a second plane of the die; responsive to determining that the host read command queue does not contain a fourth host read command for a second plane of the die, delaying execution of the third host read command and setting a second timer for the specified delay time period; determining that the second timer has lapsed without receipt of the fourth host read command, and in response, causing execution of the third host read command.
20. The non-transitory machine-readable medium of claim 16, wherein the operations of causing execution of the first read command and the second read command comprises combining the first read command and the second read command and sending the combined command to the memory die.
20. The machine-readable medium of claim 16, wherein the operations of causing execution of the host read command and the second host read command comprises combining the commands.


Both the current claim 15 and claim 16 of the ‘718 patent disclose a machine-readable medium storing instructions, that when executed cause the memory device to perform operations comprising: receiving a first read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer; receiving, prior to expiry of the timer, a second read command, the second read command a multiplane read compatible read request for a second portion of the die of the memory device; and responsive to receiving the second read command, causing execution of the first read command and the second read command in parallel.
The current claim 15 has a “memory device” executing the instructions, whereas claim 16 of the ‘718 patent uses a “controller”. The Examiner respectfully submits that one of ordinary skill in the art prior to the effective filing date of the invention would have known that a controller could be part of the memory device, and that for the purpose of the invention one could be reasonably substituted for the other, with the result effectively being the same.
Claim 16 of the ‘718 patent further discloses receiving a first host read command requesting data stored on a first plane of a die of the memory device, and determining that a host read command queue does not contain a second host read command for a second plane of the die. While the current claim 15 does not explicitly disclose these more specific limitations, the current claim 18 discloses wherein the first portion is a first plane and the second portion is a second plane of the die. Further, the current claim 17 clarifies determining whether another read request is queued in the command queue that is for a second portion of the die of the memory device.
Based on this, the current claim 15 is broader in scope than claim 16 of the ‘718 patent, and is therefore not patentably distinct therefrom.
Further, both the current claim 16 and claim 17 of the ‘718 patent disclose wherein a timeout value of the timer is set according to a depth of the command queue when the timer is set.
Also, both the current claim 19 and claim 19 of the ‘718 patent disclose wherein the method further comprises: subsequent to causing execution of the first read command and the second read command in parallel: receiving a third read command for a first portion of a die of the memory device; determining whether a multiplane read compatible read request is queued in a command queue of the memory device; responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the third read command and restarting the timer; determining that the timer expires prior to receiving another multiplane read compatible read request; and responsive to determining that the timer expires prior to receiving another multiplane read compatible read request, causing execution of the third read command.
Both the current claim 20 and claim 20 of the ‘718 patent disclose wherein the operations of causing execution of the first read command and the second read command comprises combining the first read command and the second read command.
While claim 20 of the ‘718 patent does not explicitly disclose sending the combined command to the memory die, claim 16 of the ‘718 patent discloses the requests in the command as being for data on the memory die. Therefore, it would have been obvious to one of ordinary skill in the art to have known, prior to the effective filing date of the invention, of sending a command to the memory die.

Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matter; however, claims 1-5, 8-12, and 15-20 cannot be allowed until the nonstatutory double patenting issues with the ‘436 patent and the ‘718 patent are resolved.
Claims 6-7 and 13-14 are objected to as depending on rejected claims, but contain allowable subject matter by reference to their antecedent claims.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest determining whether a multiplane read compatible read request is queued in a command queue of the memory device; and responsive to a determination that the command queue does not contain the multiplane read compatible read request, queueing the first read command and starting a timer.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 8 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edmondson et al. (US 5,471,591) appears to disclose determining whether a cache is empty.
Palmer (US 2013/0304998) appears to disclose parallel execution of memory operations.
Kohn (US 6,044,206) appears to disclose delaying the execution of instructions when a queue is empty, in order to prevent read-after-write hazards.
Barry et al. (US 2008/0089364) appears to disclose forwarding delay packets in a data system.
However, none of these references appear to adequately disclose the allowable subject matter of the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184